DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Examiner notes that once an application is changed to AIA  status, cancelling claimed new matter does not result in the examination reverting back to pre-AIA  status. 

Response to Arguments
Applicant's arguments filed on Dec. 12, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument on page 7 that “The features in the claims as amended, including the necessary structural details, are adequately illustrated and supported by the current figures and the amendments to the specification” the Examiner respectfully disagrees. Fig. 5, element 116 recites “Determine Chroma QP with g_aucChromaScale[52]”, however, the priority application 61/624,870 recites “on pg. 16 “1. Remove g_aucChromaScale[52] table. 2. Replace all g_aucChromaScale[x] with x+chroma_qp_offset + slice_qp_delta_cb/cr.”   There is no indication in Fig. 5 that element 116 that this is not the original g_aucChromaScale[52]. Therefore, Fig. 5 does not reflect the claimed limitation “derive a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51.” Additionally, amended specification para. 38a recites “When gaucChromaScale[52] is removed from HEVC, chroma QP is derived by QP cb=Clip(0, 51, QPy+CbQPoffset+sliceqpdeltacb) (5)  QP cr=Clip(0, 51, QPy+CrQPoffset+slice_qpdeltacr) (6)”, which also is not reflected by Fig. 5, element 116.  Therefore, the objection is maintained.
In response to applicant’s argument on page 7 regarding double patenting that “Applicant notes that the non-obvious feature of "obtain[ing] a picture level chroma QP offset and a slice level chroma QP offset from an encoded video" is missing from at least U.S. Pat. 10,750,176; U.S. Patent No. 9,485,502; U.S. Patent No. 10,063,856; U.S. Patent No. 10,075,715; U.S. Patent No. 10,110,898; U.S. Patent No. 10,063,857; and U.S. Patent No. 10,536,698. Moreover, Lim also does not disclose or suggest two offsets (pic_offset and sliceoffset) both added to QPy” and “when actually applying the offset, all of the examples in Lim utilize only one offset added to QPy.” Lim discloses derive a chroma QP based on a parameter determined by adding (It is also possible to encode the chrominance component quantization parameter offset of the transform block by combining [i.e., adding] the above-mentioned examples [i.e., sequence, parameter and slice offsets] with each other; 0065) the picture level chroma QP offset (the chrominance component quantization parameter offset is encoded in the PPS… picture_chroma_qp_offset.sub.--4.times.4, picture_chroma_qp_offset.sub.--8.times.8, picture_chroma_qp_offset.sub.--16.times.16, or picture_chroma_qp_offset.sub.--32.times.32; 0054) and the slice level chroma QP offset (the chrominance component quantization parameter offset is encoded in the slice header… slice_chroma_qp_offset.sub.--4.times.4, slice_chroma_qp_offset.sub.--8.times.8, slice_chroma_qp_offset.sub.--16.times.16, or slice_chroma_qp_offset.sub.--32.times.32; 0055-56)  to a luma QP  (chroma_qp_index=Clip3(0, 51, luma_qp+chroma_qp_offset) &lt;Equation 1&gt; 0068). The “above-mentioned examples” include the slice, picture and sequence offsets. Lim discloses combining them, which is not patentably distinct from adding them. Therefore, Lim anticipates the claims, and the rejections are maintained.
Applicant's argument, see page 9, with respect to 35 U.S.C. §101 that “the claims are directed to much more than a mathematical calculation”, the Examiner disagrees. The claims merely recite obtaining numbers, adding the numbers together, and truncating the result to fit within a range. The step of inverse quantization is also a mathematical step. Examiner suggests adding significantly more to the claim to overcome the rejections. 
Applicant's argument, see page 9, with respect to 35 U.S.C. §102(a)(2) that “Lim fails to disclose the claimed features of "obtain[ing] a picture level chroma QP offset and a slice level chroma QP offset from an encoded video" or of "deriv[ing] a chroma QP by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the luma chroma QP having a range equal to a luma QP range of 0 to 51."”, the Examiner disagrees. As discussed above and below, Lim discloses Lim discloses derive a chroma QP based on a parameter determined by adding (It is also possible to encode the chrominance component quantization parameter offset of the transform block by combining [i.e., adding] the above-mentioned examples [i.e., sequence, parameter and slice offsets] with each other; 0065) the picture level chroma QP offset (the chrominance component quantization parameter offset is encoded in the PPS… picture_chroma_qp_offset.sub.--4.times.4, picture_chroma_qp_offset.sub.--8.times.8, picture_chroma_qp_offset.sub.--16.times.16, or picture_chroma_qp_offset.sub.--32.times.32; 0054) and the slice level chroma QP offset (the chrominance component quantization parameter offset is encoded in the slice header… slice_chroma_qp_offset.sub.--4.times.4, slice_chroma_qp_offset.sub.--8.times.8, slice_chroma_qp_offset.sub.--16.times.16, or slice_chroma_qp_offset.sub.--32.times.32; 0055-56)  to a luma QP  (chroma_qp_index=Clip3(0, 51, luma_qp+chroma_qp_offset) &lt;Equation 1&gt; 0068). The “above-mentioned examples” include the slice, picture and sequence offsets. Lim discloses combining them. Therefore, Lim anticipates the claims, and the rejections are maintained.
Applicant's argument, see page 8, with respect to 35 U.S.C. §112 that the rejections are moot based on the claim amendments is persuasive, and the rejections are withdrawn.
Applicant's argument, see page 9, with respect to 35 U.S.C. §102(a)(2) as being anticipated by Chono that the rejections are moot based on the claim amendments is persuasive, and the rejections are withdrawn. However, new grounds of rejection are made in view of Lim. See above and below.

Priority
Acknowledgement is made of Applicant’s claim to provisional application 61/589,191 filed on 01/20/2012, 61/623,884 filed on 04/13/2012 and 61/624,870 filed on 04/16/2012, and continuation of 15/253,035 08/31/2016 PAT 10,225,552, which is a continuation of application number 13/744,759 PAT 9,485,502 filed on 01/18/2013.
The subject matter claimed in the claims is not disclosed in the first two priority documents. Therefore, the priority date is 04/16/2012. For example, Examiner notes the slice level chroma QP offset has a priority date of 04/16/2012 based on priority application 61/624,870.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the mapping table g_aucChromaScale[52] is replaced, and chroma is extended, such as preferably to have a range which spans that of luma QP, as described in the published specification in para. 0031.  Fig. 5 merely shows step 116 “Determine Chroma QP with g_aucChromaScale[52].” The priority document dated 04/16/2012 states on pg. 16 “1. Remove g_aucChromaScale[52] table. 2. Replace all g_aucChromaScale[x] with x+chroma_qp_offset + slice_qp_delta_cb/cr.”
Therefore, there should be some indication that this is the replaced scale. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, respectively, of U.S. Patent No. 10,750,176. The reference discloses the limitations as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant application and the patent is that the patent teaches “circuitry” rather than “a processor and a memory”, and “set a chroma QP” rather than “derive a chroma QP”, “encoded video” rather than “the bit stream”, which are patentably indistinct. 

Instant application 16/995,735
Patent 10,750,176 (16/239,010)
1. A decoding apparatus, comprising:
a processor; and
a memory storing computer instructions which, when executed by the processor, cause the decoding apparatus to:



obtain a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

derive a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51;


perform inverse quantization based on the derived chroma QP.

1.  A decoding apparatus, comprising: circuitry configured to: 



decode a bit stream that includes 
a slice level chroma quantization parameter (QP) offset;  
obtain the slice level chroma QP offset from the bit stream;


set a chroma QP in a chroma QP range from 0 to 51 equal to a luma QP range from 0 to
51, based on a parameter including a picture level chroma QP offset and the slice level chroma QP offset added to a luma QP;

obtain quantization data from the bit stream; and
inverse quantize the quantization data, based on the chroma QP.
2. The decoding apparatus of claim 1, wherein the instructions further cause the decoding apparatus to:
clip the chroma QP, wherein:
when the chroma QP is less than 0, set the derived chroma QP to 0, and
when the chroma QP is greater than 51, set the derived chroma QP to 51.


3. The decoding apparatus of claim 1, wherein the slice level chroma QP offset is included in a slice header syntax in the encoded video, and wherein the instructions further cause the decoding apparatus to obtain the slice level chroma QP offset from the slice header syntax.

2. The decoding apparatus of claim 1, wherein the slice level chroma QP offset is included in the bit stream as a slice header syntax, and wherein the circuitry is further configured to obtain the slice level chroma QP offset from the slice header syntax.
4. The decoding apparatus of claim 1, wherein the picture level chroma QP offset is included as a picture parameter set syntax in the encoded video, and wherein the instructions are further configured to cause the decoding apparatus to obtain the picture level chroma QP offset from the picture parameter set syntax.

3. The decoding apparatus of claim 2, wherein the picture level chroma QP offset is included in the bit stream as a picture parameter set syntax, and wherein the circuitry is further configured to obtain the picture level chroma QP offset from the picture parameter set syntax.
5. The decoding apparatus of claim 1, wherein the instructions are further configured to cause the decoding apparatus to:
generate transform data based on the inverse quantization; and
execute inverse orthogonal-transformation on the transform data.

4. The decoding apparatus of claim 1, wherein the circuitry is further configured to: 

generate transform data based on the inverse quantization of the quantization data; and execute inverse orthogonal-transformation on the transform data.

6. A decoding method, comprising:



obtaining, by a decoding apparatus, a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

deriving, by the decoding apparatus, a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51; and



performing, by the decoding apparatus, 
inverse quantization based on the chroma QP.


5.  A decoding method, comprising: 
decoding a bit stream that includes a 
slice level chroma QP offset;

obtaining the slice level chroma QP offset from the bit stream;  


setting a chroma QP in a chroma QP range from 0 to 51 equal to a luma QP range from 0
to 51, based on a parameter including a picture level chroma QP offset and the slice level chroma QP offset added to a luma QP;

obtaining quantization data from the bit stream; and

inverse quantizing the quantization data based on the chroma QP.
7. The decoding method of claim 6, comprising:
clipping the chroma QP, wherein:
when the chroma QP is less than 0, set the derived chroma QP to 0, and
when the chroma QP is greater than 51, set the derived chroma QP to 51.



8. The decoding method of claim 6, further comprising:
obtaining, by the decoding apparatus, the slice level chroma QP offset from a slice header syntax, wherein the slice level chroma QP offset is included in the slice header syntax of the encoded video.
6. The decoding method of claim 5, further comprising obtaining, by the decoding apparatus, the slice level chroma QP offset from a slice header syntax of the bit stream, wherein the slice level chroma QP offset is included in the slice header syntax of the bit stream.
9. The decoding method of claim 6, further comprising: obtaining, by the decoding apparatus, the picture level chroma QP offset from a picture parameter set syntax, wherein the picture level chroma QP offset is included in the picture parameter set syntax of the encoded video.

7. The decoding method of claim 5, further comprising: obtaining, by the decoding apparatus, the picture level chroma QP offset from a picture parameter set syntax of the bit stream, wherein the picture level chroma QP offset is included in the picture parameter set syntax of the bit stream.
10. The decoding method of claim 6, further comprising: generating, by the decoding apparatus, transform data based on the inverse quantization; and
executing, by the decoding apparatus, inverse orthogonal-transformation on the transform data.
8. The decoding method of claim 5, further comprising: generating, by the decoding apparatus, transform data based on the inverse quantization of the quantization data; and executing, by the decoding apparatus, inverse orthogonal-transformation on the transform data.


Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7, respectively, of U.S. Patent No. 9,485,502 in view of Lim (U.S. Patent Application Publication No. 2013/0329785 A1). The reference discloses the limitations as shown in the table below.  Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant application and the patent is that the patent teaches “circuitry” rather than “a processor and a memory”, “determine” the chroma parameters, instead of “derive” the chroma parameters, which is patentably indistinct. Additionally, chroma QP offset is patentably indistinct from the chroma quantization parameter offsets for Cb and Cr. Finally, it would be obvious to one of ordinary skill to perform the inverse operation of encoding/decoding and that the offsets are obtained from an encoder. Additionally, Lim suggests derive a chroma QP based on a parameter determined by adding (It is also possible to encode the chrominance component quantization parameter offset of the transform block by combining [i.e., adding] the above-mentioned examples [i.e., sequence, parameter and slice offsets] with each other; 0065) the picture level chroma QP offset (the chrominance component quantization parameter offset is encoded in the PPS… picture_chroma_qp_offset.sub.--4.times.4, picture_chroma_qp_offset.sub.--8.times.8, picture_chroma_qp_offset.sub.--16.times.16, or picture_chroma_qp_offset.sub.--32.times.32; 0054) and the slice level chroma QP offset (the chrominance component quantization parameter offset is encoded in the slice header… slice_chroma_qp_offset.sub.--4.times.4, slice_chroma_qp_offset.sub.--8.times.8, slice_chroma_qp_offset.sub.--16.times.16, or slice_chroma_qp_offset.sub.--32.times.32; 0055-56)  to a luma QP  (chroma_qp_index=Clip3(0, 51, luma_qp+chroma_qp_offset) &lt;Equation 1&gt; 0068) and  obtaining offsets from an encoded video (chrominance component quantization parameter offsets may be values encoded according to the transform unit size information in a high level syntax structure; 0011 and Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art to decode the offsets from the encoded bitstream as taught by Lim. The motivation would be to send information to the decoder from an encoder using a high level syntax structure. Lim at 0011.

Instant application 16/995,735
Patent 9,485,502 (13/744,759)
1. A decoding apparatus, comprising:
a processor; and a memory storing computer instructions which, when executed by the processor, cause the decoding apparatus to:

obtain a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

derive a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51;







perform inverse quantization based on the derived chroma QP.













1.  An encoding apparatus, comprising: circuitry configured to: 




See Lim



determine chroma quantization parameters for Chroma blue (Cb) and Chroma red (Cr) said chroma quantization parameters for Cb and Cr having a range that substantially equals a luma quantization parameter range from 0 to 51;
based on a luma quantization parameter and picture level chroma quantization parameter offsets for Cb and Cr which are added to the luma quantization parameter, 


perform quantization on chroma transform coefficients for Cb and Cr using said chroma quantization parameters for Cb and Cr. 

3.  The encoding apparatus recited in claim 1, wherein said circuitry is configured to determine said chroma quantization parameters for Cb and Cr calculated on the basis of the luma quantization parameter weighted by an addition operation that adds said picture level chroma quantization parameter offsets for Cb and Cr and slice level chroma quantization parameter offsets for Cb and Cr.

6. A decoding method, comprising:

obtaining, by a decoding apparatus, a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

deriving, by the decoding apparatus, a chroma QP based on a parameter determined  by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51; and





performing, by the decoding apparatus, 
inverse quantization based on the chroma QP.

5.  An encoding method, comprising: 

See Lim




determining chroma quantization 
parameters for Cb and Cr based on a luma quantization parameter and picture level chroma quantization parameter offsets for Cb and Cr which are 
added to the luma quantization parameter, 




performing quantization on chroma transform coefficients for Cb and Cr using said chroma quantization parameters for Cb and Cr. 

said chroma quantization parameters for Cb and Cr having a range that substantially equals a luma quantization parameter range 
from 0 to 51;  and
7.  The encoding method recited in claim 5, wherein said determining 
comprises determining said chroma quantization parameters for Cb and Cr 
calculated on the basis of the luma quantization parameter weighted by an 
addition operation that adds said picture level chroma quantization parameter 
offsets for Cb and Cr and slice level chroma quantization parameter offsets for 
Cb and Cr.



Additionally, Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of patent No. 10,063,856 (15/252,496) (reference) in view of Lim (U.S. Patent Application Publication No. 2013/0329785 A1). The reference discloses the limitations as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant application and the patent is that the patent teaches “circuitry” rather than “a processor and a memory”, “determine” the chroma parameters, instead of “derive” the chroma parameters, which is patentably indistinct. The reference does not explicitly disclose a slice level chroma QP offset and obtaining offsets from an encoded video. Lim teaches derive a chroma QP based on a parameter determined by adding (It is also possible to encode the chrominance component quantization parameter offset of the transform block by combining [i.e., adding] the above-mentioned examples [i.e., sequence, parameter and slice offsets] with each other; 0065) the picture level chroma QP offset (the chrominance component quantization parameter offset is encoded in the PPS… picture_chroma_qp_offset.sub.--4.times.4, picture_chroma_qp_offset.sub.--8.times.8, picture_chroma_qp_offset.sub.--16.times.16, or picture_chroma_qp_offset.sub.--32.times.32; 0054) and the slice level chroma QP offset (the chrominance component quantization parameter offset is encoded in the slice header… slice_chroma_qp_offset.sub.--4.times.4, slice_chroma_qp_offset.sub.--8.times.8, slice_chroma_qp_offset.sub.--16.times.16, or slice_chroma_qp_offset.sub.--32.times.32; 0055-56)  to a luma QP  (chroma_qp_index=Clip3(0, 51, luma_qp+chroma_qp_offset) &lt;Equation 1&gt; 0068); and obtaining offsets from an encoded video (chrominance component quantization parameter offsets may be values encoded according to the transform unit size information in a high level syntax structure; 0011 and Fig. 2). Therefore, it would have been obvious at the time the invention was filed to incorporate the decoder of the reference with the slice level chroma QP offset concepts as taught by Lim. The motivation would be to apply the same chrominance component quantization parameter offset to each size of the transform blocks included in a slice. ¶0055. Examiner notes the slice level chroma QP offset has a priority date of 04/16/2012 based on priority claim to 61/624,870. It also would be obvious to one of ordinary skill to perform the inverse operation of encoding/decoding.

Instant application 16/995,735
Patent 10,063,856 (15/252,496)
1. A decoding apparatus, comprising:
a processor; and a memory storing computer instructions which, when executed by the processor, cause the decoding apparatus to:

obtain a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

derive a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51;


perform inverse quantization based on the derived chroma QP.

1.  An encoding apparatus, comprising: 
circuitry configured to: 



see Lim



set a chroma quantization parameter (QP) included in a chroma QP range from 0 to 51 
equal to a luma QP range, 
based on a parameter including a picture level chroma QP offset added to a luma QP;  and 

quantize transform data that is orthogonal-transformed from a picture, based on the set chroma QP to generate quantized data. 

6. A decoding method, comprising:

obtaining, by a decoding apparatus, a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

deriving, by the decoding apparatus, a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51; and


performing, by the decoding apparatus, 
inverse quantization based on the chroma QP.


 5.  An encoding method, comprising: 

See Lim



setting a chroma quantization parameter 
(QP) included in a chroma QP range from 0 to 51 equal to a luma QP range, based 
on a parameter including a picture level chroma QP offset added to a luma QP;  
and 

quantizing transform data that is orthogonal-transformed from a picture, based on the set chroma QP to generate quantized data.


Additionally, Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of Patent No. 10,075,715 (15/252,739) in view of Lim (U.S. Patent Application Publication No. 2013/0329785 A1). The reference discloses the limitations as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant application and the patent is that the patent teaches “circuitry” rather than “a processor and a memory”, “determine” the chroma parameters, instead of “derive” the chroma parameters, which is patentably indistinct. It also would be obvious to one of ordinary skill to perform the inverse operation of encoding/decoding. Additionally, Lim suggests obtaining offsets from an encoded video (chrominance component quantization parameter offsets may be values encoded according to the transform unit size information in a high level syntax structure; 0011 and Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art to decode the offsets from the encoded bitstream as taught by Lim. The motivation would be to send information to the decoder from an encoder using a high level syntax structure. Lim at 0011.
Instant application 16/995,735
10,075,715 (15/252,739)
1. A decoding apparatus, comprising:
a processor; and
a memory storing computer instructions which, when executed by the processor, cause the decoding apparatus to:

obtain a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

derive a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51;




perform inverse quantization based on the derived chroma QP.


1.  An encoding apparatus, comprising: 
circuitry configured to: 




see Lim



set a chroma quantization parameter (QP) included in a chroma QP range from 0 to 51 
equal to a luma QP range from 0 to 51, based on a parameter including a picture level chroma QP offset and a slice level chroma QP offset added to a luma QP;  
and 

quantize transform data that is orthogonal-transformed from a picture based on the set chroma QP to generate quantized data. 

6. A decoding method, comprising:

obtaining, by a decoding apparatus, a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

deriving, by the decoding apparatus, a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51; and


performing, by the decoding apparatus, 
inverse quantization based on the chroma QP.

5.  An encoding method, comprising: 





setting a chroma quantization parameter 
(QP) included in a chroma QP range from 0 to 51 equal to a luma QP range from 0 
to 51, based on a parameter including a picture level chroma QP offset and a slice level chroma QP offset added to a luma QP;  and 

quantizing transform data that is orthogonal-transformed from a picture based on the set chroma QP to generate quantized data.


Additionally, claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of Patent No. 10,110,898 (15/252,549) (reference) in view of Lim (U.S. Patent Application Publication No. 2013/0329785 A1). The reference discloses the limitations as shown in the table below. The reference does not explicitly disclose a slice level chroma QP offset and obtaining offsets from an encoded video. Lim teaches derive a chroma QP based on a parameter determined by adding (It is also possible to encode the chrominance component quantization parameter offset of the transform block by combining [i.e., adding] the above-mentioned examples [i.e., sequence, parameter and slice offsets] with each other; 0065) the picture level chroma QP offset (the chrominance component quantization parameter offset is encoded in the PPS… picture_chroma_qp_offset.sub.--4.times.4, picture_chroma_qp_offset.sub.--8.times.8, picture_chroma_qp_offset.sub.--16.times.16, or picture_chroma_qp_offset.sub.--32.times.32; 0054) and the slice level chroma QP offset (the chrominance component quantization parameter offset is encoded in the slice header… slice_chroma_qp_offset.sub.--4.times.4, slice_chroma_qp_offset.sub.--8.times.8, slice_chroma_qp_offset.sub.--16.times.16, or slice_chroma_qp_offset.sub.--32.times.32; 0055-56)  to a luma QP  (chroma_qp_index=Clip3(0, 51, luma_qp+chroma_qp_offset) &lt;Equation 1&gt; 0068) and obtain offsets from an encoded video (chrominance component quantization parameter offsets may be values encoded according to the transform unit size information in a high level syntax structure; 0011 and Fig. 2). Therefore, it would have been obvious at the time the invention was filed to incorporate the decoder of the reference with the slice level chroma QP offset concepts as taught by Lim. The motivation would be to apply the same chrominance component quantization parameter offset to each size of the transform blocks included in a slice. ¶0055. Although the claims at issue are not identical, it would be obvious to one of ordinary skill to perform the inverse operation of encoding/decoding; and they are not patentably distinct from each other because the difference between the instant application and the patent is that the patent teaches “circuitry” rather than “a processor and a memory”, “determine” the chroma parameters, instead of “derive” the chroma parameters, which is patentably indistinct. Examiner notes the slice level chroma QP offset has a priority date of 04/16/2012 based on priority claim to 61/624,870.
Instant application 16/995,735
10,110,898 (15/252,549)
1. A decoding apparatus, comprising:
a processor; and a memory storing computer instructions which, when executed by the processor, cause the decoding apparatus to:

obtain a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

derive a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51;


perform inverse quantization based on the derived chroma QP.
1.  A decoding apparatus, comprising: circuitry configured to: 




See Lim


set a first chroma quantization parameter (QP) included in a chroma QP range from 0 to 51 
equal to a luma QP range, based on a parameter including a picture level chroma QP offset 
added to a luma QP;  and 

inverse quantize quantization data that is 
decoded from a bit stream, based on the first chroma QP.
6. A decoding method, comprising:

obtaining, by a decoding apparatus, a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

deriving, by the decoding apparatus, a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51; and

performing, by the decoding apparatus, 
inverse quantization based on the chroma QP.
5.  A decoding method, comprising: 

See Lim



setting a first chroma quantization 
parameter (QP) included in a chroma QP range from 0 to 51 equal to a luma QP range, based on a parameter including a picture level chroma QP offset added to a luma QP;  and

 performing inverse quantization on quantization data that is decoded from a bit stream, based on the first chroma QP.


Additionally, claims 1, 3-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, and 10 of patent 10,063,857 (15/252,914) (reference) in view of Lim (U.S. Patent Application Publication No. 2013/0329785 A1). The reference discloses the limitations as shown in the table below. The reference does not explicitly disclose obtaining offsets from an encoded video. Lim teaches obtain offsets from an encoded video (chrominance component quantization parameter offsets may be values encoded according to the transform unit size information in a high level syntax structure; 0011 and Fig. 2). Therefore, it would have been obvious at the time the invention was filed to incorporate the decoder of the reference with the offset concepts as taught by Lim. The motivation would be to apply the same chrominance component quantization parameter offset to each size of the transform blocks included in a slice. ¶0055. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant application and the patent is that the patent teaches “circuitry” rather than “a processor and a memory”, “determine” the chroma parameters, instead of “derive” the chroma parameters, which is patentably indistinct. Examiner notes the slice level chroma QP offset has a priority date of 04/16/2012 based on priority claim to 61/624,870. It also would be obvious to one of ordinary skill to perform the inverse operation of encoding/decoding.

Instant application 16/995,735
10,063,857 (15/252,914)
1. A decoding apparatus, comprising:
a processor; and a memory storing computer instructions which, when executed by the processor, cause the decoding apparatus to:

obtain a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

derive a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51;



perform inverse quantization based on the derived chroma QP.

1.  An encoding apparatus, comprising: circuitry configured to: 




See Lim


set a chroma quantization parameter (QP) in a chroma QP range from 0 to 51 equal to a 
luma QP range from 0 to 51, based on a parameter including a picture level chroma QP offset and a slice level chroma QP offset added to a luma QP;  


quantize transform data using the chroma QP to generate quantized data;  and encode the quantized data to generate a bit stream including the slice level chroma QP offset.
3. The decoding apparatus of claim 1, wherein the slice level chroma QP offset is included in a slice header syntax in the encoded video, and wherein the instructions further cause the decoding apparatus to obtain the slice level chroma QP offset from the slice header syntax.

2.  The encoding apparatus of claim 1, wherein the circuitry is further configured to 


generate the bit stream including the slice level chroma QP offset as slice header syntax 
4. The decoding apparatus of claim 1, wherein the picture level chroma QP offset is included as a picture parameter set syntax in the encoded video, and wherein the instructions are further configured to cause the decoding apparatus to obtain the picture level chroma QP offset from the picture parameter set syntax.

3.  The encoding apparatus of claim 2, wherein the circuitry is further configured to 



generate the bit stream including the picture level chroma QP offset as picture parameter set syntax.
5. The decoding apparatus of claim 1, wherein the instructions are further configured to cause the decoding apparatus to:
generate transform data based on the inverse quantization; and
execute inverse orthogonal-transformation on the transform data.

5.  The encoding apparatus of claim 4, wherein the circuitry is further configured to 



orthogonally transform image data to generate the transform data.
6. A decoding method, comprising:

obtaining, by a decoding apparatus, a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

deriving, by the decoding apparatus, a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51; and





performing, by the decoding apparatus, 
inverse quantization based on the chroma QP.
6.  An encoding method, comprising: 


See Lim


setting a chroma quantization parameter 
(QP) in a chroma QP range from 0 to 51 equal to a luma QP range from 0 to 51, based on a parameter including a picture level chroma QP offset and a slice level chroma QP offset added to a luma QP;  



quantizing transform data using the chroma QP to generate quantized data;  and encoding the quantized data to generate a bit stream including the slice level chroma QP offset.
8. The decoding method of claim 6, further comprising:
obtaining, by the decoding apparatus, the slice level chroma QP offset from a slice header syntax, wherein the slice level chroma QP offset is included in the slice header syntax of the encoded video.

7.  The encoding method of claim 6, further comprising 


generating the bit stream including the slice level chroma QP offset as slice header syntax.
9. The decoding method of claim 6, further comprising: obtaining, by the decoding apparatus, the picture level chroma QP offset from a picture parameter set syntax, wherein the picture level chroma QP offset is included in the picture parameter set syntax of the encoded video.

8.  The encoding method of claim 7, further comprising generating the bit stream including the picture level chroma QP offset as picture parameter set 
syntax.
10. The decoding method of claim 6, further comprising: generating, by the decoding apparatus, transform data based on the inverse quantization; and
executing, by the decoding apparatus, inverse orthogonal-transformation on the transform data.
10.  The encoding method of claim 9, further comprising 



orthogonally transforming image data to generate the transform data.


Additionally, Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of patent 10,148,960 (15/252,824) (reference) in view of Lim (U.S. Patent Application Publication No. 2013/0329785 A1). The reference discloses the limitations as shown in the table below. Additionally, Lim suggests obtaining offsets from an encoded video (chrominance component quantization parameter offsets may be values encoded according to the transform unit size information in a high level syntax structure; 0011 and Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art to decode the offsets from the encoded bitstream as taught by Lim. The motivation would be to send information to the decoder from an encoder using a high level syntax structure. Lim at 0011. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant application and the patent is that the patent teaches “circuitry” rather than “a processor and a memory”, “set” the chroma parameters, instead of “derive” the chroma parameters, which is patentably indistinct.
Instant application 16/995,735
10,148,960 (15/252,824)
1. A decoding apparatus, comprising:
a processor; and a memory storing computer instructions which, when executed by the processor, cause the decoding apparatus to:

obtain a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

derive a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51;



perform inverse quantization based on the derived chroma QP.

1.  A decoding apparatus, comprising: circuitry configured to: 




See Lim


set a chroma quantization parameter (QP) included in a chroma QP range from 0 to 51 equal to a luma QP range from 0 to 51, based on a parameter including a picture level 
chroma QP offset and a slice level chroma QP offset added to a luma QP;  and 

inversely quantize quantization data that is decoded from a bit stream, based on the chroma QP.
6. A decoding method, comprising:

obtaining, by a decoding apparatus, a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

deriving, by the decoding apparatus, a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51; and


performing, by the decoding apparatus, 
inverse quantization based on the chroma QP.

4.  A decoding method, comprising: 

See Lim



setting a chroma quantization parameter 
(QP) included in a chroma QP range from 0 to 51 equal to a luma QP range from 0 
to 51, based on a parameter including a picture level chroma QP offset and a slice level chroma QP offset added to a luma QP;  and 

performing inverse quantization on quantization data that is decoded from a bit stream, based on the chroma QP.


Additionally, Claims 1, 3-6, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, and 10 of patent 10,225,552 (15/253,035) (reference). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant application and the patent is that the patent teaches  “circuitry” rather than “a processor and a memory”, “set” rather than “derive”, which is patentably indistinct.

Instant application 16/995,735
10,225,552 (15/253,035)
1. A decoding apparatus, comprising: a processor; and a memory storing computer instructions which, when executed by the processor, cause the decoding apparatus to:



obtain a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

derive a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51;


perform inverse quantization based on the derived chroma QP.

1. A decoding apparatus, comprising: circuitry configured to: 
decode a bit stream that includes a picture level chroma quantization parameter (QP) offset and a slice level chroma QP offset to generate quantization data; 

obtain the picture level chroma QP offset and the slice level chroma QP offset from the bit stream; 

set a chroma QP in a chroma QP range from 0 to 51 equal to a luma QP range from 0 to 51, based on a parameter including the picture level chroma QP offset and the slice level chroma QP offset added to a luma QP; and 
inverse quantize the quantization data, based on the chroma QP.
3. The decoding apparatus of claim 1, wherein the slice level chroma QP offset is included in a slice header syntax in the encoded video, and wherein the instructions further cause the decoding apparatus to obtain the slice level chroma QP offset from the slice header syntax.

2. The decoding apparatus of claim 1, wherein the slice level chroma QP is included in a slice header of the bit stream, and wherein the circuitry is further configured to obtain the slice level chroma QP offset from the slice header of the bit stream.
4. The decoding apparatus of claim 1, wherein the picture level chroma QP offset is included as a picture parameter set syntax in the encoded video, and wherein the instructions are further configured to cause the decoding apparatus to obtain the picture level chroma QP offset from the picture parameter set syntax.

3. The decoding apparatus of claim 2, wherein the picture level chroma QP offset is included in a picture parameter set of the bit stream, and wherein the circuitry is further configured to obtain the picture level chroma QP offset from the picture parameter set of the bit stream.
5. The decoding apparatus of claim 1, wherein the instructions are further configured to cause the decoding apparatus to:
generate transform data based on the inverse quantization; and
execute inverse orthogonal-transformation on the transform data.

5. The decoding apparatus of claim 4, wherein the circuitry is further configured to: generate transform data based on the inverse quantization of the quantization data; and execute inverse orthogonal-transformation on the transform data.
6. A decoding method, comprising:





obtaining, by a decoding apparatus, a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;

deriving, by the decoding apparatus, a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51; and

performing, by the decoding apparatus, 
inverse quantization based on the chroma QP.

6. A decoding method, comprising: decoding a bit stream that includes a picture level chroma quantization parameter (QP) offset and a slice level chroma QP offset to generate quantization data; 

obtaining the picture level chroma QP offset and the slice level chroma QP offset from the bit stream; 

setting a chroma QP in a chroma QP range from 0 to 51 equal to a luma QP range from 0 to 51, based on parameter including the picture level chroma QP offset and the slice level chroma QP offset added to a luma QP; and 

inverse quantizing the quantization data based on the chroma QP.
8. The decoding method of claim 6, further comprising:
obtaining, by the decoding apparatus, the slice level chroma QP offset from a slice header syntax, wherein the slice level chroma QP offset is included in the slice header syntax of the encoded video.
7.  The decoding method of claim 6, further comprising obtaining the slice level chroma QP offset from a slice header of the bit stream, wherein the slice level chroma QP offset is included in the slice header of the bit stream.
9. The decoding method of claim 6, further comprising: obtaining, by the decoding apparatus, the picture level chroma QP offset from a picture parameter set syntax, wherein the picture level chroma QP offset is included in the picture parameter set syntax of the encoded video.

8.  The decoding method of claim 6, further comprising: obtaining the picture level chroma QP offset from a picture parameter set of the bit stream, wherein the picture level chroma QP offset is included in the picture parameter set of the bit stream.
10. The decoding method of claim 6, further comprising: generating, by the decoding apparatus, transform data based on the inverse quantization; and
executing, by the decoding apparatus, inverse orthogonal-transformation on the transform data.
10.  The decoding method of claim 6, further comprising: generating transform data based on the inverse quantization of the quantization data; and executing inverse orthogonal-transformation on the transform data.


Additionally, Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Patent No. 10,536,698. The reference discloses the limitations as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant application and the patent is that the patent teaches  “obtain” rather than “calculate”, “set” rather than “derive”, which is patentably indistinct.

Instant application 16/995,735
10,536,698 (16/111,961)
1. A decoding apparatus, comprising:
a processor; and a memory storing computer instructions which, when executed by the processor, cause the decoding apparatus to:
obtain a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;



derive a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51;




perform inverse quantization based on the derived chroma QP.

1. A decoding apparatus, comprising:
a processor; and a memory storing instructions, which, when executed by the processor, cause the processor to:
calculate a first parameter based on a picture-level quantization parameter (QP) offset and a slice-level QP offset added to a luma QP (QPy), wherein the QPy has a QPy range including values 0 to 51;

set a chroma QP (QPc) by performing a mapping based on the first parameter, wherein the QPc is set such that QPc has a QPc range equal to the QPy range, 
wherein the setting of the QPc includes performing a clipping operation to prevent the QPc being outside of the QPc range of 0 to 51; and 
inversely quantize quantized data of a bit stream based on the set QPc, wherein the quantized data is decoded from the bit stream.

6. A decoding method, comprising:

obtaining, by a decoding apparatus, a picture level chroma QP offset and a slice level chroma QP offset from an encoded video;


deriving, by the decoding apparatus, a chroma QP based on a parameter determined by adding the picture level chroma QP offset and the slice level chroma QP offset to a luma QP, the chroma QP having a range equal to a luma QP range of 0 to 51; and





performing, by the decoding apparatus, 
inverse quantization based on the chroma QP.

6. A decoding method, comprising:

calculating a first parameter based on a picture-level quantization parameter (QP) offset and a slice-level QP offset added to a luma QP (QPy), wherein the QPy has a QPy range including values 0 to 51;
setting a chroma QP (QPc) by performing a mapping based on the first parameter, wherein the QPc is set such that QPc has a QPc range equal to the QPy range, 
wherein the setting of the QPc includes performing a clipping operation to prevent the QPc being outside of the QPc range of 0 to 51; and 

inversely quantizing quantized data of a bit stream based on the set QPc, wherein the quantized data is decoded from the bit stream.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (U.S. Patent Application Publication No. 2013/0329785 A1), [hereinafter Lim].
Regarding Claim 1, Lim discloses a decoding apparatus (a picture decoding apparatus; ¶0038 and Fig. 2), comprising: a processor; and a memory storing computer instructions which, when executed by the processor, cause the decoding apparatus to (Fig. 2) configured to: 
obtain a picture level chroma QP offset ( The chrominance component quantization parameter offset calculator may calculate the chrominance component quantization parameter offsets based on chrominance component quantization parameter offset information encoded for each picture unit of at least one of a sequence, a picture, and a slice; 0011) and a slice level chroma QP offset from an encoded video (the chrominance component quantization parameter offset information may be encoded in the slice header [i.e., inherently within the bitstream] through a syntax element such as slice_chroma_qp_offset; 0056 and Eq. 1 and the chrominance component quantization parameter offset is encoded in the slice header, thereby making it possible to apply the same chrominance component quantization parameter offset to each size of the transform blocks included in a slice; 0055);  
derive a chroma QP based on a parameter determined by adding (It is also possible to encode the chrominance component quantization parameter offset of the transform block by combining [i.e., adding] the above-mentioned examples with each other; 0065) the picture level chroma QP offset (the chrominance component quantization parameter offset is encoded in the PPS… picture_chroma_qp_offset.sub.--4.times.4, picture_chroma_qp_offset.sub.--8.times.8, picture_chroma_qp_offset.sub.--16.times.16, or picture_chroma_qp_offset.sub.--32.times.32; 0054) and the slice level chroma QP offset (the chrominance component quantization parameter offset is encoded in the slice header… slice_chroma_qp_offset.sub.--4.times.4, slice_chroma_qp_offset.sub.--8.times.8, slice_chroma_qp_offset.sub.--16.times.16, or slice_chroma_qp_offset.sub.--32.times.32; 0055-56)  to a luma QP  (chroma_qp_index=Clip3(0, 51, luma_qp+chroma_qp_offset) &lt;Equation 1&gt; 0068), the chroma QP having a range equal to a luma QP range of 0 to 51 (chroma_qp_index=Clip3(0, 51, luma_qp+chroma_qp_offset) &lt;Equation 1&gt; 0068);
perform inverse quantization based on the derived chroma QP (Figs. 2 and 9).
Regarding Claim 2, Lim discloses all the limitations of claim 1, as discussed above. Lim also discloses perform inverse quantization based on the derived chroma QP (Figs. 2 and 9); clip the chroma QP, wherein: when the chroma QP is less than 0, set the derived chroma QP to 0, and when the chroma QP is greater than 51, set the derived chroma QP to 51  (chroma_qp_index=Clip3(0, 51, luma_qp+chroma_qp_offset) &lt;Equation 1&gt; 0068).
Regarding Claim 3, Lim discloses all the limitations of claim 1, as discussed above. Lim also discloses wherein the slice level chroma QP offset is included in a slice header syntax in the encoded video, and wherein the instructions further cause the decoding apparatus to obtain the slice level chroma QP offset from the slice header syntax (the chrominance component quantization parameter offset is encoded in the slice header… slice_chroma_qp_offset.sub.--4.times.4, slice_chroma_qp_offset.sub.--8.times.8, slice_chroma_qp_offset.sub.--16.times.16, or slice_chroma_qp_offset.sub.--32.times.32; 0055-56).
Regarding Claim 4, Lim discloses all the limitations of claim 1, as discussed above. Lim also discloses wherein the picture level chroma QP offset is included as a picture parameter set syntax in the encoded video, and wherein the instructions are further configured to cause the decoding apparatus to obtain the picture level chroma QP offset from the picture parameter set syntax (the chrominance component quantization parameter offset is encoded in the PPS… picture_chroma_qp_offset.sub.--4.times.4, picture_chroma_qp_offset.sub.--8.times.8, picture_chroma_qp_offset.sub.--16.times.16, or picture_chroma_qp_offset.sub.--32.times.32; 0054).
Regarding claim 5, Lim discloses all the limitations of claim 1, as discussed above. Lim also discloses generate transform data based on the inverse quantization; and execute inverse orthogonal-transformation on the transform data ([0039] Referring to FIG. 2, the picture decoding apparatus 200 includes an entropy decoder 210, a dequantizer 220, an inverse transformer 230, an intra predictor 240, a motion compensator 250, a filter unit 260, and a reference picture buffer 270 and The quantized coefficient is dequantized in the dequantizer 220 and inversely transformed in the inverse transformer 230. The quantized coefficient may be dequantized/inversely transformed, such that the reconstructed residual block is generated; 0041).
Regarding claim 6, Lim suggests all the limitations and motivations with respect to claim 1, as outlined above, in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 6.  
Regarding claim 7, Lim suggests all the limitations and motivations with respect to claim 2, as outlined above, in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 7.  
Regarding claim 8, Lim suggests all the limitations and motivations with respect to claim 3, as outlined above, in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 8.  
Regarding claim 9, Lim suggests all the limitations and motivations with respect to claim 4, as outlined above, in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 9.  
Regarding claim 10, Lim suggests all the limitations and motivations with respect to claim 5, as outlined above, in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 10.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487